Exhibit 10.4

API Technologies Corp.

4705 S. Apopka Vineland Road, Suite 210

Orlando, Florida 32819

April 26, 2011

Jack Freeman

[Address Redacted]

Dear Jack:

On behalf of API Technologies Corp. (the “Company”), I am pleased to offer you
employment with the Company in the position of Chief Financial Officer,
reporting to the President and Chief Operating Officer of the Company, on the
terms and conditions set forth in this letter. This offer is conditioned on the
closing of the pending acquisition Spectrum Control, Inc. (“Spectrum”) by the
Company (the “Closing”). If Closing fails to occur, this offer of employment is
void and will not be effective.

 

  1. Base Salary. You will be paid an annual base salary of $248,000, which will
be paid on a semi-monthly basis in accordance with the Company’s normal payroll
procedures.

 

  2. Work Location. You will perform your duties under this Agreement from your
home office or the Spectrum facility in Fairview, PA.

 

  3. Spectrum Change in Control Agreement. The Change in Control Agreement with
Spectrum dated March 4, 2011 (the “Change in Control Agreement”), is hereby
revoked and superseded by this Agreement.

 

  4. Closing Bonus. In consideration of services provided to the Spectrum prior
to the Closing, the Company will pay you a cash lump sum payment in an amount
equal to $248,000 (the “Closing Bonus”). Payment of the Closing Bonus will be
conditioned on your execution of a general release and waiver of age and other
claims on a form provided by the Company, provided such release becomes
effective no later than sixty (60) days following the Closing. The Closing Bonus
will be paid, subject to applicable tax withholding, on the effective date of
the release.

 

  5. Benefits. If you are still employed by the Company as of September 1, 2011,
you will be entitled to a one week of paid vacation. Such vacation will be taken
at your discretion, anytime after September 1, 2011.



--------------------------------------------------------------------------------

  6. At-Will Employment. The Company is excited about your joining and looks
forward to a beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice. We request that, in the event of resignation, you give the
Company at least two weeks’ notice.

 

  7. Severance. If the Company terminates your employment for any reason other
than death, disability or “cause” (as defined below), or you voluntarily
terminate employment, the Company shall maintain in full force and effect for
your continued benefit, coverage under any medical and dental insurance to which
you would have been entitled under any employee benefit plans, programs or
arrangements maintained by the Company if you had remained employed with the
Company until age 65, after your termination, or if such continuation is not
possible under the terms of such plans, programs or arrangements, the Company
shall arrange to provide benefits substantially similar to those which you would
have been entitled to receive if you had remained a participant in such plans
until age 65, as the case may be. In addition, the Company will maintain in full
force and effect for your continued benefit, coverage under any life and AD&D
insurance plans to which you would have been entitled under any employee benefit
plans, programs, or arrangements maintained by the Company for 12 calendar
months, after your termination, or if such continuation is not possible under
the terms and provisions of such plans, the Company shall arrange to provide
benefits substantially similar to those which you would have been entitled to
receive if you had remained a participant in such plans for such 12 month
period, as the case may be. In addition to the benefits above, you will receive
a cash lump sum severance payment of $50,000 upon termination of your employment
by the Company for any reason other than death, disability or “cause (as defined
below) or upon your voluntary termination of employment at any time after the
3-month anniversary of this Agreement. Payment of the severance under this
paragraph will be conditioned on your execution of a general release and waiver
of age and other claims on a form provided by the Company, provided such release
becomes effective no later than sixty (60) days following your termination date
(the “Release Deadline”). Any severance benefits that constitute “nonqualified
deferred compensation” under Section 409A will not be paid until the Release
Deadline.

 

  8. Definitions. For purposes of this agreement, “cause” will mean (i) your
willfully engaging in gross misconduct that is materially and demonstrably
injurious to the property or business of the Company or any of its subsidiaries,
or (ii) your fraud, misappropriation or commission of a felony. For purposes of
this paragraph, no act or failure to act will be considered “willful” unless
done, or omitted to be done, by you in bad faith and without reasonable belief
that your action or omission was in the interests of the Company or not opposed
to the interests of the Company.

 

  9. Background Checks. The Company reserves the right to conduct background
investigations and/or reference checks on all of its potential employees. Your
job offer, therefore, is contingent upon a completion of such a background
investigation and/or reference check, if any.



--------------------------------------------------------------------------------

  10. Immigration Compliance. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

  11. Disclosure Requirement. We also ask that, if you have not already done so,
you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. The Company understands that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case.

 

  12. Rules of Workplace Conduct. As a Company employee, you will be expected to
abide by the Company’s rules and standards. Specifically, you will be required
to sign an acknowledgment that you have read and that you understand the
Company’s rules of conduct. Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.

 

  13. Execution of Confidentiality Agreement. As a condition of your employment,
you are also required to sign and comply with a Company Confidentiality and
Intellectual Property Rights Agreement (the “Confidentiality Agreement”), which
is incorporated by reference herein and which requires, among other provisions,
the assignment of patent rights to any invention made during your employment at
the Company, and non-disclosure of Company proprietary information. Please note
that we must receive your signed Confidentiality Agreement before your first day
of employment.

 

  14.

409A Compliance. To the extent that any amount or benefit under this Agreement
is subject to (and not exempt from) Section 409A of the Internal Revenue Code of
1986, and the regulations and other guidance promulgated thereunder (“Section
409A”), then, with respect to such amount or benefit, this Agreement shall be
construed to comply with Section 409A. A termination of employment shall not be
deemed to have occurred with respect to any amount or benefit that is subject to
Section 409A unless it meets the definition of “separation from service” under
Section 409A. Notwithstanding anything to the contrary in this Agreement, if you
are a “specified employee” within the meaning of Section 409A at the time of
your termination, then the severance and benefits payable to you pursuant to
this Agreement (other than due to death), if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A, which are otherwise due to you on or within the six
(6) month period following your termination will accrue



--------------------------------------------------------------------------------

 

during such six (6) month period and will become payable in a lump sum payment
on the date six (6) months and one (1) day following the date of your
termination of employment or the date of death, if earlier. All subsequent
deferred compensation severance benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. If taxable
reimbursements of expenses or in-kind benefits are provided to you under this
Agreement, they shall be made in accordance with Section 409A, including, but
not limited to the following provisions: (i) the amount of any such expense
reimbursement or in-kind benefit provided during a tax year of yours shall not
affect any expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of the eligible expense shall be made no later than the
last day of the your taxable year that immediately follows the taxable year in
which the expense was incurred; and (ii) the right to any reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.

 

  15. Indemnification Agreement. You agree to enter into the attached
indemnification agreement as of the date hereof.

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records.

This letter, along with any agreements relating to proprietary rights between
you and Spectrum and/or the Company, set forth the terms of your employment with
the Company and supersede any prior or contemporaneous representations or
agreements including, but not limited to, any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or oral.

This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by the
President and Chief Operating Officer of the Company and you. This offer of
employment will terminate if it is not accepted, signed and returned by May 26,
2011.

We look forward to your favorable reply and to working with you at API
Technologies Corp.

 

Sincerely,

/s/ Bel Lazar

Bel Lazar



--------------------------------------------------------------------------------

Agreed to and accepted: Signature:  

/s/ John P. Freeman

Printed Name:  

/s/ John P. Freeman

Date:  

May 26, 2011

Enclosures

Duplicate Original Letter

Confidentiality and Intellectual Property Rights Agreement



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made by and between API
Technologies Corp., a Delaware corporation (the “Company”) and the undersigned
individual (the “Employee”), effective as of and contingent upon the closing of
the Merger (as defined below).

RECITALS

A. Reference is hereby made to the Agreement and Plan of Merger by and among the
Company, Erie Merger Corp., a Pennsylvania corporation and wholly owned
subsidiary of the Company and Spectrum Control, Inc., a Pennsylvania corporation
(“Spectrum”), dated as of March 28, 2011 (the “Merger Agreement”).

B. Whereas in connection with the closing of the transactions contemplated by
the Merger Agreement (the “Merger”), the Employee will become entitled to
receive certain payments or benefits pursuant to the terms of change in control
agreements entered into Spectrum or superseding agreements entered into with the
Company (the “Payments”).

C. Whereas, the parties desire to enter into this agreement to provide mutual
assurances that the Employee will be free from undue concern for claims for
damages arising out of or related to Employee’s services as an officer of
Spectrum and the Company will be indemnified for certain claims or losses
relating the Payments.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows, and in consideration for the Payments:

1. Indemnification by Company. The Company hereby affirms, covenants and agrees
to indemnify and hold harmless the Employee for claims and damages arising from
Employee’s service as a director and/or officer of Spectrum prior to the closing
of the Merger to the full extent provided in Section 6.09 of the Merger
Agreement.

2. Indemnification by Employee. The Employee hereby agrees to indemnify and hold
harmless the Company and its affiliates and their directors, officers and
employees from and against any and all income, payroll, withholding and other
taxes and any and all penalties, interest and other losses resulting from a
determination by the Internal Revenue Service any court or other applicable
governmental entity relating to the Company’s tax reporting of the Payments.

3. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid,



--------------------------------------------------------------------------------

illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

4. Modification and Waiver. No supplement, modification, waiver or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

5. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

6. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Pennsylvania without reference to
principles of conflict of laws.

 

    THE COMPANY:     API TECHNOLOGIES, INC. Date:   May 26,
2011                       By  

/s/ Bel Lazar

      Bel Lazar, President and COO     EMPLOYEE Date:   May 26,
2011                      

/s/ John P. Freeman

    John P. Freeman

 

-2-